RABINOWITZ, Chief Justice,
dissenting.
Although I agree with the majority that the “murder for hire” false pretense offense in this case is reprehensible, I find the three-year sentence is excessive. This type of deception, in light of the factual context of this case and the goals of community condemnation and deterrence, warrants a period of incarceration. However, Robertson is a youthful first offender who committed a nonviolent property crime. Robertson’s background, character, and the unlikelihood that he will be a threat to the community in the future suggest that the sentencing goals directed toward deterring future crime will be adequately served by suspending eighteen months of Robertson’s three-year term. In short, I think the reformative goal of sentencing can better be fulfilled by suspending the latter half of this sentence, placing Robertson on proba*396tion, and allowing him to return to a supportive environment, such as the one he has in Missouri, rather than giving him a three-year term.